t c memo united_states tax_court thomas j mitchell and janice m mitchell petitioners v commissioner of internal revenue respondent docket no filed august arthur g jaros jr for petitioners william i miller for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine federal_income_tax deficiencies of dollar_figure for and dollar_figure for and accuracy-related_penalties of dollar_figure for and dollar_figure for for substantial_understatement of income following concessions we must decide whether petitioners may deduct the traveling expenses at issue we hold they may ’ unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure references to petitioner in the singular are to thomas j mitchell findings_of_fact some of the facts have been stipulated the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in lockport tllinois when their petition was filed they were husband and wife during the relevant years and they filed joint federal_income_tax returns for those years petitioner was born in date and he has worked and lived in the chicago illinois area for most of his life after living outside of the chicago area for a brief period of time before he moved in back to the chicago area settling in a suburb called orland park illinois while living in orland park he began to consult as an independent_contractor for a printing company in new york new york he worked out of his home using a room that he had set up as his business office ' our holding on this issue also means that petitioners are not liable for the accuracy-related_penalties in dispute all of which relate solely to the traveling expenses that room had a dedicated phone line a fax machine an answering machine a desk and file cabinets american collegiate network acn is a magazine publisher based in los angeles california acn hired scott schmidt in to be its publisher and it retained petitioner for months primarily to advise mr schmidt and it on acn'ss printing process after the months were over acn retained petitioner for another short_period of time to advise it and mr schmidt on a new concept for its magazine mr schmidt was abruptly fired in and acn hired gayle sweetland as its new publisher ms sweetland had no experience as a magazine publisher and acn retained petitioner on an as needed basis to advise her and it for a period of time of not more than year during petitioner while in california advised ms sweetland on the intricacies of publishing and he advised acn on its printing process he also from his home in orland park advised acn on the circulation of itss magazine petitioner worked for acn in california for approximately days in approximately days were spent at acn's print shop in riverside california and the remaining days were spent miles away at acn's offices in century city california in early acn retained petitioner to perform a marketing study from his house in orland park and to continue advising it on an as needed basis the study would take less than year and while working on it petitioner also traveled to riverside to advise acn on its printing process and he advised acn on its magazine's circulation from his home in orland park also during that time petitioner trained an acn employee in century city to supervise the printing and circulation of acn's magazine petitioner worked for acn in california for approximately days during petitioner expected his engagement with acn to stop after he had completed the marketing study and when the study was over he confirmed with ms sweetland that his work for acn was at or near its end a few months later in early ms sweetland was diagnosed with breast cancer and acn retained petitioner to advise it on its operations on an as needed basis while ms sweetland was undergoing medical treatment during petitioner substituted for ms sweetland at meetings in century city and he advised acn on the circulation of acn's magazine from his home in orland park he was in california for days during and he worked for acn on each of those days he worked days in century city and days in riverside he worked for acn in orland park for days in at the end of when it appeared that ms sweetland's medical treatment was completed successfully acn and petitioner agreed that petitioner's work for acn in california was complete and that any more consulting services required by him could be provided by phone from his orland park home a few months later ms sweetland’s cancer metastasized and acn asked petitioner to resume helping it in california on an as needed basis petitioner accepted in the middle of acn changed its print shop to one in stillwater oklahoma and petitioner traveled to stillwater to advise acn on its printing process petitioner was in california for days during and he worked for acn on each of those days he worked in riverside on days and in century city on days he worked for acn on days while in orland park and on days while in stillwater ms sweetland died in three days later acn told petitioner that his services in century city were no longer needed acn told petitioner that it wanted him to continue advising it on its printing process during and petitioner traveled between orland park and california about times all between january to may or july to november and he rented a small one-bedroom apartment in century city in which he placed minimal furnishings petitioner deducted his travel and apartment expenses on his and tax returns respondent disallowed the following expenses referred hereinafter as traveling expenses apartment dollar_figure dollar_figure travel big_number big_number meals and entertainment big_number big_number utilities big_number big_number insurance big_number total big_number big_number following concessions the traveling expenses at issue are as follows apartment dollar_figure dollar_figure travel big_number big_number meals and entertainment big_number big_number utilities big_number big_number all of the disputed expenses for travel and for meals and entertainment relate to petitioner's travel between orland park and california the cost of the apartment was less than the amount that petitioner would have had to pay had he stayed in a hotel room during his time in california throughout all of the relevant years petitioner was registered to vote in illinois he registered his car in tllinois and he maintained his only checking account in tllinois petitioner's only connection to california was that he performed services there during the relevant years acn did not restrict petitioner from providing additional consulting services to other companies and it did not give him an office at its century city location petitioner offered his consulting services to other prospective clients during those years opinion we must decide whether petitioners may deduct the traveling expenses in dispute petitioners contend that they may because petitioner was away from his tax_home in orland park while temporarily working in century city and riverside respondent contends that they may not because petitioner's tax_home was century city petitioners bear the burden of proving that petitioner's tax_home was not in century city see rule a 290_us_111 72_tc_190 affd 662_f2d_253 4th cir a taxpayer ordinarily may not deduct a personal_expense see sec_262 a taxpayer may deduct an expense however to the extent that it is a reasonable traveling expense eg lodging transportation fares and food incurred while away from home and an ordinary_and_necessary_expense incurred in pursuit of a trade_or_business see sec_162 326_us_465 the purpose behind this deduction is to alleviate the burden falling upon a taxpayer whose business requires that he or she incur duplicate living_expenses see 55_tc_783 49_tc_557 whether the taxpayer satisfies the three conditions necessary for this deduction is purely a question of fact see commissioner v flowers supra pincite see also 411_f2d_537 9th cir affg 48_tc_308 the parties dispute only the situs of petitioner's tax_home thus we limit our inquiry to that question the u s supreme court has held that a taxpayer may not deduct the expenses of traveling to and living at his place of employment unless the traveling is required by the exigencies of his employment rather than by his personal conveniences and necessities commissioner v flowers supra pincite there the taxpayer's principal place of employment was mobile alabama and the taxpayer traveled to mobile from his home in jackson mississippi whenever his work required him to be in mobile the court found that this travel was not required by the exigencies of his employment but resulted from his personal choice to live in jackson since his principal employment was in mobile he could reasonably have been expected to move there which would have made this travel unnecessary the principles articulated in flowers have subsequently been applied in other cases from these cases we understand that a taxpayer's principal_place_of_business generally is his or her tax_home although his or her residence is in another city or is not in the same area as the place of employment see 74_tc_578 kroll v commissioner supra pincite the rule is different however where a taxpayer's employment in another area is temporary as opposed to indefinite see 358_us_59 86_tc_589 a taxpayer's tax_home is his or her residence if the employment is temporary the taxpayer's presence at the other location is considered to be away from home see kroll v commissioner supra pincite a taxpayer's tax_home is the location of his or her employment if the employment is indefinite or permanent the taxpayer's presence at a second location is not considered away from home see id pincite employment is temporary if it is foreseeable that the employment will be terminated within a short_period of time see mitchell v commissioner supra pincite employment that starts as temporary can later become indefinite see 52_tc_1067 affd 438_f2d_643 3d cir and when that occurs the location of the taxpayer's employment becomes his or her home see kroll v commissioner supra pincite a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year sec_162 we find from the facts at hand that petitioner's tax_home during and was in orland park he lived in orland park during those years and his consulting practice was based in that city his travel to century city was dictated by the exigencies of his work for his client acn and not from his personal choice to live in century city he spent more time working during each of the subject years in orland park than he did in century city or for that matter in california as a whole his only connection to century city was the fact that he provided services there on an as needed basis and he was able to and did actively seek other engagements that he would perform from his office in orland park nor was petitioner's tenure in century city indefinite it was temporary although respondent notes correctly that petitioner's work in and around century city occurred in at least different years and that sec_162 provides that a taxpayer is not temporarily away from home during any period of employment that exceed sec_1 year we conclude that petitioner's work for acn in california did not exceed the 1-year period referred to in the statute petitioner's work for acn was on again and off again throughout the relevant years with acn continually renewing his engagement with it because of unexpected happenings moreover petitioner's travel to acn's offices in century city and to the printing plants in riverside and stillwater was incident to the fact that his employment was based in orland park and that he was providing his consulting services out of orland park merely because an independent_contractor may return to the same general location in more than year does not mean as respondent asks us to hold that the independent_contractor is employed in that general location on an indefinite basis this is especially true here where petitioner was not restricted to working solely for acn and actually sought other engagements for which he could provide his consulting services contemporaneously with the services which he provided to acn we hold that petitioner's tax_home was in orland park and accordingly that petitioners are entitled to deduct all of the traveling expenses in issue in so holding we have considered all arguments made by the parties and to the extent not discussed above find them to be irrelevant or without merit to reflect concessions by the parties decision will be entered under rule
